In a child custody proceeding pursuant to Family Court Act article 6, the appeals are from two orders of the Family Court, Kings County (Pearce, J.), both dated August 14, 1986, which, respectively, (1) upon a stipulation agreed to by the parties and entered on the record, inter alia, directed that the appellant mother return the parties’ child from Houston, Texas, to the New York City area and established a visitation schedule, and (2) denied the appellant mother’s motion to vacate the stipulation.
Ordered that the appeal from the order based upon the stipulation is dismissed, without costs or disbursements, as no appeal lies from an order entered upon a stipulation (see, Baecher v Baecher, 95 AD2d 841); and it is further,
Ordered that the order which denied the appellant’s motion to vacate the stipulation is affirmed, without costs or disbursements.
The appellant moved to vacate a stipulation which was entered into in open court and for a hearing on the issues which were then before the court.
*725The court found, and we agree, that the appellant was represented by counsel of her own choosing and freely and voluntarily agreed to the stipulation, and that there was no undue influence, duress, or overreaching. Mollen, P. J., Bracken, Lawrence, Kooper and Sullivan, JJ., concur.